Title: Thomas Jefferson to Robert Patterson, 14 March 1819
From: Jefferson, Thomas
To: Patterson, Robert


          
             Monticello Mar. 14. 19. 
          
          I thank you, dear Sir, for your book of Arithmetic. it happens, by the division into two parts to coincide with two branches of the triple grade of education I am endeavoring to inculcate with the legislators of our state. I propose 1. that there shall be a primary school in every ward of every county, having a sufficient number of children to make up a school. 2. a college in every district of about 80. miles square, which would place every father within a day’s ride of his son at College. 3. an University. in the 1st every citizen to be taught reading, writing, & elementary arithmetic; in the 2d Greek, Latin, French and the higher branches of numerical arithmetic. in the 3d the higher branches of science. the division of your book is adapted to the 1st & 2d grades, except that it may be proper to go further in the 2d part into the rationale of the subjects, as this grade of education is as much as the great body of our midling class of citizens would wish to go acquire. the book will therefore be generally useful to others, & particularly so to us.
          I cordially congratulate you on the proof lately given by our society of the estimation in which they hold you, & which you have so long and so eminently merited, and I salute you with constant and affectionate respect
           Th: Jefferson
        